DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 22-24 and 26-38 have been examined in this application. Claims 1-21 and 25 have been cancelled. Claims 35-38 are newly added. This is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 8/31/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker (US 2014/0007353) in view of Phalen et al. (US 10,828,216).
In regards to Claim 22, Stryker teaches: A method of repositioning a patient (10 - Claims 17-20 of Stryker), the method including: positioning a patient repositioning apparatus between a patient (Fig. 14) and a support surface (10 - Page 2 Para 0046), the patient repositioning apparatus including an inflatable sheet (12 – Fig. 6 and Para 0063) and an inflatable support . Stryker does not teach: the inflatable support mounted to a cover laver of the inflatable sheet such that the cover layer extends about the inflatable support, the cover layer made of a high- friction material for engaging the patient and inhibiting movement of the patient relative to the inflatable sheet; and causing air to travel through holes in a lower layer of the inflatable sheet toward the support surface. Phalen teaches: the inflatable support (116 - walls) mounted to a cover laver (36 – see annotated Figure 3 below from Phalen AND Col 3 Lines 61-67) of the inflatable sheet such that the cover layer (36) extends about the inflatable support (see annotated Figure 3 below), the cover layer made of a high- friction material (Col 2 Lines 38-39) for engaging the patient and inhibiting movement of the patient relative to the inflatable sheet (Col 2 Lines 38-39 ‘resist slipping of the patient relative to the upper layer’; and a sheet (12) which includes an inflatable body (34) having an upper layer (36) and a lower layer (38) which includes a plurality of air exit holes (40) therein (Col 2 Lines 37-47). The air within the sheet 12 may exit through the air exit holes 40 (see FIG. 2) and create at least a partial air bearing between an underlying surface 42 and the sheet 12 (see FIG. 4).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material layer and port system of Phalen to the inflatable device of Stryker as a change in materialistic properties is considered an obvious modification without modifying the intended use of the invention. Stryker discloses in Para 0055 that the sheets forming the bladder may be a polymeric material, for example, vinyl, polyethylene, polyurethane or combinations thereof. The bladders can be made from a single piece of material or a plurality of materials or a plurality of pieces of material to obtain the desired results. Stryker states that a plurality of pieces of material could be used, as such, this could be interpreted as layers. These layers justify the combination of Stryker in view of Phalen, as the cover layer is just a plurality of layers (aka materials) to form a single piece of material for the use of an inflatable bladder. Furthermore, the combination of Phalen is justified as a microfiber fabric is considered to be a polymer material as those suggested or combined from Stryker above. An adjustment to the materialistic properties of an element, specifical that of an inflatable bladder wherein few material combinations can be chosen is considered an obvious modification in the field of endeavor and would not change the intended use of the device. Additionally, the use of ports or holes to allow air to exit or enter within any inflatable bladder is considered an obvious modification within the field of endeavor. Air holes for transitional air flow is commonly designed for cross functional flow and pressure control.

    PNG
    media_image1.png
    459
    823
    media_image1.png
    Greyscale
 
Annotated Figure 3 from Phalen 
In regards to Claim 23, Stryker teaches: The method of claim 22 wherein the inflatable sheet includes an upper layer (see annotated Figure 6 below) opposite the lower layer (see annotated Figure 6 below); wherein the inflatable support includes a first inflatable wedge (14a) mounted (28a) to the upper wall of the inflatable sheet (Para 0053); wherein the inflatable support apparatus includes a second inflatable wedge (14b) mounted to the upper wall (28b) of the inflatable sheet (Para 0053); and wherein inflating the inflatable support includes inflating the first inflatable wedge while the inflatable sheet and the second inflatable wedge are uninflated (Para 0059/0063 and Fig. 7/8), but does not teach, wherein the first inflatable wedge and the second inflatable wedge each include a portion of the cover layer of the inflatable sheet. Phalen teaches: wherein the first inflatable wedge and the second inflatable wedge each include a portion of the cover layer of the inflatable sheet (see annotated Figure 3 above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material layer and port system of Phalen to the inflatable device of Stryker as a change in materialistic properties is considered an obvious modification without modifying the intended use of the invention. Stryker discloses in Para 0055 that the sheets forming the bladder may be a polymeric material, for example, vinyl, polyethylene, polyurethane or combinations thereof. The bladders can be made from a single piece of material or a plurality of materials or a plurality of pieces of material to obtain the desired results. Furthermore, the combination of Phalen is justified as a microfiber fabric is considered to be a polymer material as those suggested or combined from Stryker above. 

    PNG
    media_image2.png
    444
    660
    media_image2.png
    Greyscale

Annotated Figure 6 from Stryker

In regards to Claim 24, Stryker teaches: The method of claim 23 further comprising: and inflating the second inflatable wedge (14b) while the inflatable sheet (12) and the first inflatable wedge are uninflated (Para 0046).  
In regards to Claim 26, Stryker teaches: 
In regards to Claim 27, Stryker teaches: The method of claim 26 inflating the inflatable sheet (12 and Para 0063).  
In regards to Claim 28, Stryker teaches: The method of claim 26 further comprising: inflating another inflatable support (14a/14b – Fig. 6 and Para 0063) of the patient repositioning apparatus to elevate another portion of the patient (Fig. 17).  
In regards to Claim 29, Stryker teaches: The method of claim 22 wherein inflating the inflatable support (14a/14b – Fig. 6 and Para 0063) includes inflating the inflatable support (Para 0059) while another inflatable support of the patient repositioning apparatus is uninflated (Para 0059).  
In regards to Claim 30, Stryker teaches: The method of claim 22 wherein the inflatable support includes a wedge (Para 0071); and Page 4 of 6RESPONSE dated March 1, 2021wherein inflating the inflatable support (14a/b and Para 0063) includes reconfiguring an upper wall of the wedge from a lowered position to an inclined (see annotated Figure 7 below from Stryker), raised position wherein the upper wall extends obliquely to an upper surface of the inflatable sheet (see annotated Figure 7 below from Stryker).  

    PNG
    media_image3.png
    221
    548
    media_image3.png
    Greyscale

Annotated Figure 7 from Stryker
In regards to Claim 31, Stryker teaches: The method of claim 22 wherein inflating the inflatable support (210 - Para 0077 and Fig. 12-14) includes connecting a pump (‘pump or (see annotated Figure 12 from Stryker below).  

    PNG
    media_image4.png
    469
    560
    media_image4.png
    Greyscale

Annotated Figure 12 from Stryker
In regards to Claim 32, Stryker teaches: The method of claim 31 wherein the inflatable support (110- Fig. 12) includes a wedge (114a) comprising an upper wall (top of 114a); and wherein connecting the pump to the air inlet (130 and Para 0085) of the inflatable support includes connecting the pump to the air inlet (130) of the at least one side wall of the wedge (see annotated Figure 12 from Stryker above), but does not teach, and at least one side wall connecting a periphery of the upper wall to the cover layer of the inflatable sheet. Phalen teaches: at least one side wall (see annotated Figure 3 below) connecting a periphery of the upper wall (112 – Col 3 Lines 47-49) to the cover layer (36) of the inflatable sheet (see annotated Figure 3 above AND note in annotated Figure 3 above). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the cover layer with connecting point at a side wall to the inflatable support of Stryker as a materialistic change to an inflatable bladder to include a cover layer is considered an obvious modification without modifying the intended use of the invention. Stryker discloses in Para 0055 that the sheets forming the bladder may be a polymeric material, for example, vinyl, polyethylene, polyurethane or combinations thereof. The bladders can be made from a single piece of material or a plurality of materials or a plurality of pieces of material to obtain the desired results. Furthermore, the combination of Phalen is justified as a microfiber fabric is considered to be a polymer material as those suggested or combined from Stryker above.
In regards to Claim 33, Stryker teaches: The method of claim 22 wherein the inflatable support includes a wedge (114a) having an upper wall (see annotated Figure 12 above), the method further comprising: permitting air to escape through the upper wall of the wedge (Para 0077 - ‘with one or more lumens provided for each portion of the turner that needs air flow’).  
In regards to Claim 34, Stryker teaches: The method of claim 22 wherein the patient repositioning apparatus (410) includes a one-way valve (Para 0083 - ‘inlet/outlet port’), the method further comprising connecting a pump to the one-way valve (Para 0083 - ‘inlet/outlet port’); and wherein inflating the inflatable support includes directing air into the inflatable support via the one-way valve (Para 0083).
In regards to Claim 35, Stryker teaches: The method of claim 22, but does not teach, wherein the cover layer includes a microfiber material. Phalen teaches:
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the cover layer with connecting point at a side wall to the inflatable support of Stryker as a materialistic change to an inflatable bladder to include a cover layer is considered an obvious modification without modifying the intended use of the invention. Stryker discloses in Para 0055 that the sheets forming the bladder may be a polymeric material, for example, vinyl, polyethylene, polyurethane or combinations thereof. The bladders can be made from a single piece of material or a plurality of materials or a plurality of pieces of material to obtain the desired results. Furthermore, the combination of Phalen is justified as a microfiber fabric is considered to be a polymer material as those suggested or combined from Stryker above.
In regards to Claim 36, Stryker teaches: The method of claim 22, but does not teach, wherein the cover layer is laminated to an upper layer of the inflatable sheet. Phalen teaches: the upper layer (36) may also include a substrate layer (112) wherein the substrate layer and the lower layer (38) are joined by adhesive (Col 3 Lines 49-51 and Col 3 Lines 60-64). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have the cover layer with connecting point at a side wall to the inflatable support of Stryker as a materialistic change to an inflatable bladder to include a cover layer is considered an obvious modification without modifying the intended use of the invention. Having the substrate layer being a combination of the upper layer and further joining to the lower layer of the inflatable sheet by an adhesive or laminate is considered a common attachment method to combine layers of materials together. An adhesive to combine two or more layers such as lamination or glue are commonly found in bladders that must be integrally fixed to provide strength, stability or other materialistic properties.  
In regards to Claim 38, Stryker teaches: The method of claim 22, but does not teach, wherein the cover layer of the inflatable sheet forms a lower layer of the inflatable support. Phalen teaches: wherein the cover layer (36) of the inflatable sheet forms a lower layer (38) of the inflatable support (see annotated Figure 3 above).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker (US 2014/0007353) in view of Phalen et al. (US 10,828,216), and further in view of Doehler et al. (US 2010/00071137).
In regards to Claim 37, Stryker teaches: The method of claim 22, but does not teach, further comprising placing an absorbent incontinence pad on the cover layer. Doehler teaches: optional covers, blankets (conventional, conductive and/or convective) and/or pads (incontinence, heating, cooling, and/or positioning), not shown, positioned between the patient 200 and the rotational (turn-assist) bladder system (110) (Para 0555).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporate a pad to absorb a patient’s urination as Stryker discloses the ability to have a sensor for incontinence purposes (Para 0056 – ‘example wetness associated with an incontinence episode’), the combination to further include a pad to contain the substance on a sheet would render an obvious modification as bedding for bladder control (aka moisture wicking, hydrophobic or impermeable materials) are commonly designed in the field of endeavor. Especially in bedding that is inflatable and is widely known to be created of an impermeable material.
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. The Applicant’s argues the following: Stryker does not disclose that the base layer 12 includes a cover layer extending about the inflatable bladders 14a/14b and that the base layer 12 is made of a high friction material for engaging a patient and inhibiting movement of the patient.#1 Instead, as shown in FIG. 3, the bladders 14a/14b of Stryker extend over the base layer 12. The base layer 12 does not engage the patient and cannot inhibit movement of the patient. #1 Phalen does not cure this deficiency of Stryker because Phalen fails to disclose or suggest an inflatable support mounted to an inflatable sheet. #2
	Argument #1 – The Applicant states that Stryker nor Phalen disclose that the bladders and inflatable device are capable of inhibiting movement of the patient through the use of the high-friction material as stated above and in Claim 22. The argument is considered to be non-persuasive as Stryker discloses in its specification that ‘the sheets forming the bladder may be a polymeric material, for example, vinyl, polyethylene, polyurethane or combinations thereof. The bladders can be made from a single piece of material or a plurality of materials or a plurality of pieces of material to obtain the desired results’ (Para 0052). As such the polymer materials listed say that any combination of materials could be used or a plurality of materials could be used to form the bladder. Therefore, it justifies the combination of using the prior art of Phalen to teach ‘an upper layer 36 may include an upper, high friction layer 110, which may include a microfiber fabric’ (Col 3 Lines 47-49). It is known that a microfiber fabric is considered to be a polymer material. As such this combination does cure the deficiency of Stryker. 
	Argument #2 – The Applicant also states the Phalen does not show an inflatable support mounted to an inflatable sheets cover layer. However, as discussed above in Claim 1 the prior art of Phalen in Annotated Figure 3 above overviews each element and how they are connected. The cover layer (36) of Phalen is shown covering the inflatable sheet (12). The cover layer may utilize upper wall see arrow pointing to side wall) in which is surrounds the inflatable sheet (annotated Figure 3 above from Phalen). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/15/2021